Exhibit 10.29

 

FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED

BUSINESS LOAN AGREEMENT AND WAIVER

 

This Fifth Amendment to Third Amended and Restated Business Loan Agreement and
Waiver (“Amendment and Waiver”) is made as of March 31, 2003 by and between Bank
of America, N.A. (“Bank”) and TRM Corporation (‘Borrower”).

 


RECITALS

 

A.           Borrower and Bank are parties to that Third Amended and Restated
Business Loan Agreement dated as of July 21, 2000.

 

B.            Borrower and Bank executed the First Amendment to Third Amended
and Restated Business Loan Agreement as of February 14, 2001, and executed the
Second Amendment to Third Amended and Restated Business Loan Agreement as of
April 1, 2001, and executed the Third Amendment to Third Amended and Restated
Business Loan Agreement as of August 9, 2001, and executed the Fourth Amendment
to Third Amended and Restated Business Loan Agreement as of January 31, 2002. In
addition the Third Amended and Restated Business Loan Agreement has been amended
by letter dated December 26, 2001 which extended the Expiration Date from
January 4, 2002 to January 31, 2002. The Third Amended and Restated Business
Loan Agreement dated as of July 21, 2000 as so amended is referred to herein as
the “Agreement.”

 

C.            Borrower has requested that Bank extend the Expiration Date to
June 30, 2004 and to grant the waiver set forth below.

 

D.            Bank has agreed to the extension and waiver requested upon the
condition that the amendment to the Agreement and the other terms set forth
below are agreed to. Borrower has agreed to such amendments and terms.

 

THEREFORE, the parties agree as follows:

 


AGREEMENT

 

1.             Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meaning given in the Agreement.

 

2.             Release of Bank.  Borrower hereby releases Bank and it’s
officers, agents, successors and assigns from all claims of every nature known
or unknown arising out of or related to the Agreement or line of credit provided
for therein which now exists, or but for the passage of time, could be asserted,
as of the date Borrower signs this Amendment.

 

3.            Amendment to Section 1.1(a).  Section 1.1(a) of the Agreement is
amended in its entirety to read as follows:

 

                 “(a)         During the availability period described below,
Bank will provide a line of credit to the Borrower. The amount of the line of
credit (the “Commitment”) is equal to the lesser of the Borrowing Base and the
amount indicated for each period specified below:

 

Period

 

Amount

 

From March 31, 2003 through June 30, 2003

 

$

19,000,000

 

From July 1, 2003 through September 30, 2003

 

$

18,250,000

 

From October 1, 2003 through December 31, 2003

 

$

17,500,000

 

From January 1, 2004 through March 31, 2004

 

$

16,750,000

 

From April 1, 2004 through June 30, 2004

 

$

16,000,000

 

After June 30, 2004

 

$

-0-“

 

 

The “Borrowing Base” at any time, shall be the sum of:

 

(i)                          75% of Eligible Accounts, plus

 

(ii)                       10% of Eligible Paper and Toner inventory, plus

 

(iii)                    75% of Fair Market Value of Copy Machines and Automated
Teller Machines, plus

 

(iv)                   10% of fixed assets.

 

 

1

--------------------------------------------------------------------------------


 

“Eligible Accounts” are those accounts less than 90 days from invoice date
arising from the credit sales recorded in Borrowees books and records.  Delivery
and/or shipment of a product or service shall have been completed at the time of
invoicing.  Eligible Accounts are to be valid and true obligations due to
Borrower under normal terms of sale and not subject to any counterclaim or
offset.  The following accounts are not eligible and shall not be included in
Eligible Accounts, notwithstanding that such accounts are included in collateral
pledged to Bank.

 

(i)                        Those portions of accounts over 90 days from invoice
date.

 

(ii)                     The entire account of an account debtor is excluded if
25% of the total accounts owing from such account debtor is more than 90 days
from invoice date.

 

(iii)                  Accounts sold on datings.

 

(iv)                 Employee/shareholder accounts.

 

(v)                    Related or affiliated accounts.

 

(vi)                 Cash/COD accounts.

 

(vii)              Bill and hold accounts.

 

(viii)           Accounts due from the federal government of the United States.

 

(ix)                   Disputed Accounts. A

 

(x)                      Accounts subject to offsets (contras).

 

(xi)                   Consignment accounts.

 

(xii)                State, city, county or municipal accounts.

 

(xiii)             Pre-invoiced accounts.

 

(xiv)            Service and finance charges.

 

(xv)               Bankrupt accounts.

 

(xvi)            Foreign accounts.

 

(xvii)         Accounts or portion of accounts deemed unacceptable by Bank in
the exercise of its reasonable credit judgment.

 

“Eligible Paper and Toner Inventory” means such inventory which is in good
condition, free from defect, fully saleable in the ordinary course of business
and located in the United States. Eligible Paper and Toner Inventory is to be
valued at the lower of cost or market, expressed on a FIFO basis, net of any
reserves for shrinkage or obsolescence.

 

“Fair Market Value of Copy Machines and Automated Teller Machines” means the
lesser of depreciated book value or fair market value for such items, assuming a
sale in bulk within a commercially reasonable period of time.  Such machines
must be fully operable machines in good condition which are not obsolete and
which are fully useable by Borrower in the ordinary course of business and which
are located in the United States.

 

4.             Amendment to Section 1.2.  Section 1.2 of the Agreement is
amended by changing the Expiration Date from June 30, 2003 to June 30, 2004.

 

5.             Waiver of Covenant Violation.  Bank waives Borrower’s failure to
maintain the debt coverage ratio required by Section 8.3 of the Agreement as of
December 31, 2002, and as of the end of each month thereafter through March 31,
2003.  This waiver applies only to the Covenant described herein.

 

6.             Commitment of March 25, 2003.  The parties acknowledge that they
have each executed a commitment letter dated March 25, 2003. Such commitment
letter continues to be binding, and Bank and Borrower anticipate that the
Agreement and this Amendment and Waiver will be superseded by the structure and
documents consistent with such commitment letter.

 

 

2

--------------------------------------------------------------------------------


 

7.             No Further Amendment. Except as expressly modified by this
Amendment, the Agreement shall remain unmodified and in full force and effect,
and the parties hereby ratify their respective obligations thereunder.  Without
limiting the foregoing, the Borrower expressly reaffirms and ratifies its
obligations to pay or reimburse Bank on request for all reasonable expenses,
including legal fees, actually incurred by Bank in connection with the
preparation of this Amendment and Waiver, any other amendment documents and the
closing of the transactions contemplated hereby and thereby.

 

8.             Miscellaneous

 

(a) Entire Agreement.  This Amendment and Waiver comprises the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior oral or written agreements, representations or commitments other than the
commitment letter referred to above.

 

(b) Counterparts. This Amendment and Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same Amendment and Waiver.

 

(c) Governing Law. This Amendment and Waiver and the other agreements provided
for herein and the rights and obligations of the parties hereto and thereto be
construed and interpreted in accordance with the laws of the State of Oregon.

 

(d) Certain Agreements Not Enforceable.

 

UNDER OREGON LAW MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE LENDERS
AFTER OCTOBER 3, 1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY
THE LENDERS TO BE ENFORCEABLE.

 

This Amendment and Waiver is executed as of the date stated at the top of the
first page.

 

Bank of America

 

TRM Corporation

 

 

 

By:

 

 

By:

 

Typed Name:

Larry C. Ellis

 

Typed Name:

Danial J. Tierney

Title:

Senior Vice President

 

Title:

Executive Vice President

 

 

 

 

 

Address where notices to Bank are to be sent.

 

Address for Notices:

 

 

 

Larry C. Ellis

 

5208 NE 122nd Avenue

Senior Vice President

 

Portland, OR 97230-1074

Bank of America, N.A.

 

 

121 SW Morrison St. Suite 1700

 

 

Portland, OR  97204

 

 

 

 

3

--------------------------------------------------------------------------------